                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 14-cr-00120-EMC-6
                                   8                       Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9                 v.                                      MOTION TO VACATE
                                  10     JAIRO HERNANDEZ,                                    Docket Nos. 1149, 1186
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             On April 27, 2020, the Ninth Circuit issued an order granting Defendant Jairo Hernandez

                                  14   permission to file a second § 2255 motion. The Ninth Circuit referred the matter to this Court to

                                  15   decide on the merits. See Docket No. 1148 (Ninth Circuit order) (stating that the was not

                                  16   “express[ing] [an] opinion as to the merits of the applicant’s claims or whether the procedural

                                  17   requirement of 28 U.S.C. § 2255(f) is satisfied”). After the referral from the Ninth Circuit, Mr.

                                  18   Hernandez filed an amended § 2255 motion. Briefing on the amended motion has now been

                                  19   completed. Having considered the parties’ briefs and accompanying submissions, as well as all

                                  20   other evidence of record, the Court hereby DENIES Mr. Hernandez’s request for relief.

                                  21                         I.         FACTUAL & PROCEDURAL BACKGROUND

                                  22             The superseding indictment in the Alvarez case charged Mr. Hernandez with the following

                                  23   counts:

                                  24             •   Count 1: Violation of 18 U.S.C. § 1962(d) – racketeering conspiracy.

                                  25                      o The alleged racketeering enterprise was the 19th Street Sureños gang. See

                                  26                         Docket No. 241 (Super. Indict. ¶ 13).

                                  27             •   Count 2: Violation of 18 U.S.C. § 1959(a)(5) – conspiracy to commit murder in aid of

                                  28                 racketeering activity.
                                       Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 2 of 10




                                   1               o Mr. Hernandez allegedly conspired with others “to commit murder, in violation

                                   2                   of California Penal Code Sections 187, 188, and 189, to wit, . . . to kill actual

                                   3                   and suspected Norteños, actual and suspected members of other gangs,

                                   4                   individuals who defied the will of the 19th Street Sureños, and individuals

                                   5                   suspected of cooperating with law enforcement.” Docket No. 241 (Super.

                                   6                   Indict. ¶ 20).

                                   7       •   Count 3: Violation of 18 U.S.C. § 1959(a)(6) – conspiracy to commit assault with a

                                   8           dangerous weapon in aid of racketeering activity.

                                   9               o Mr. Hernandez allegedly conspired with others “to commit assault with a

                                  10                   dangerous weapon, in violation of California Penal Code Section 245(a)(1), to

                                  11                   wit, . . . to assault with firearms, knives, and other dangerous weapons actual

                                  12                   and suspected Norteños, actual and suspected members of other gangs,
Northern District of California
 United States District Court




                                  13                   individuals who defied the will of 19th Street Sureños, and individuals

                                  14                   suspected of cooperating with law enforcement.” Docket No. 241 (Super.

                                  15                   Indict. ¶ 22).

                                  16       •   Count 5: Violation of 18 U.S.C. § 1959(a)(1) and 2 – murder in aid of racketeering

                                  17           activity.

                                  18               o Allegedly, on or about August 30, 2011, Mr. Hernandez and others

                                  19                   “unlawfully, knowingly, and intentionally did murder Victim-1, in violation of

                                  20                   California Penal Code Sections 187, 188, 189, and 31.” Docket No. 241

                                  21                   (Super. Indict. ¶ 25).

                                  22       •   Count 6: Violation of 18 U.S.C. § 924(c)(1)(A) – possessing, carrying, and using a

                                  23           firearm in furtherance of, or during and in relation to, a crime of violence.

                                  24               o Allegedly, Mr. Hernandez and others “unlawfully and knowingly did use, carry,

                                  25                   and discharge a firearm at Victim-1 during and in relation to a crime of violence

                                  26                   . . . , namely, the racketeering conspiracy charged in Count One, the conspiracy

                                  27                   to commit murder in aid of racketeering charged in Count Two, the conspiracy

                                  28                   to commit assault with a dangerous weapon in aid of racketeering charged in
                                                                                      2
                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 3 of 10




                                   1                      Count Three, and the murder in aid of racketeering of Victim-1 charged in

                                   2                      Count Five, and did possess, brandish, and discharge a firearm in furtherance of

                                   3                      the offenses charged in Counts One, Two, Three, and Five . . . .” Docket No.

                                   4                      241 (Super. Indict. ¶ 26).

                                   5          •   Count 7: Violation of 18 U.S.C. § 924(j) and 2 – use/possession or firearm in

                                   6              furtherance of crime of violence, resulting in death.

                                   7                  o Allegedly, Mr. Hernandez and others “unlawfully and knowingly during and in

                                   8                      relation to a crime of violence . . . , namely, the murder in aid of racketeering of

                                   9                      Victim-1 charged in Count Five . . . , did use and carry a firearm, and in

                                  10                      furtherance of such crime, did possess a firearm, and in the course of that crime,

                                  11                      did cause the death of a person through the use of a firearm, which killing was

                                  12                      murder as defined in Title 18, United States Code, Section 1111(a).” Docket
Northern District of California
 United States District Court




                                  13                      No. 241 (Super. Indict. ¶ 27).

                                  14   See Docket No. 241 (superseding indictment penalty sheet attachment for Mr. Hernandez).

                                  15          Ultimately, Mr. Hernandez pled guilty to all of the counts above, except for Count Five

                                  16   (i.e., murder in aid of racketeering, a violation of § 1959(a)). See Docket No. 826 (plea

                                  17   agreement). In the plea agreement, Mr. Hernandez agreed that certain facts were true, including

                                  18   the fact that, “[o]n or about August 30, 2011, fellow gang members acting in part on my

                                  19   instructions shot and killed a gang member who was violating various gang rules and defying the

                                  20   will of our gang.” Docket No. 826 (Plea Agmt. ¶ 2(j)(x)).

                                  21                                         II.       DISCUSSION

                                  22          In his motion, Mr. Hernandez argues that his sentences for Counts 6 and 7 of the

                                  23   superseding indictment should be vacated. As noted above, in Count 6, Mr. Hernandez was

                                  24   charged with and eventually pled guilty to a violation of § 924(c)(1)(A). In Count 7, Mr.

                                  25   Hernandez was charged with and eventually pled guilty to a violation of § 924(j).

                                  26          Section 924(c)(1)(A) provides in relevant part that

                                  27                  any person who, during and in relation to any crime of violence or
                                                      drug trafficking crime . . . for which the person may be prosecuted
                                  28                  in a court of the United States, uses or carries a firearm, or who, in
                                                                                           3
                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 4 of 10



                                                        furtherance of such crime, possesses a firearm, shall, in addition to
                                   1                    the punishment provided for such crime of violence or drug
                                                        trafficking crime –
                                   2
                                                        (i) be sentenced to a term of imprisonment of not less than 5 years;
                                   3
                                                        (ii) if the firearm is brandished, be sentenced to a term of
                                   4                         imprisonment not less than 7 years; and
                                   5                    (iii) if the firearm is discharged, be sentenced to a term of
                                                             imprisonment of not less than 10 years.
                                   6

                                   7   18 U.S.C. § 924(c)(1)(A) (emphasis added).

                                   8          Section 924(j) provides that

                                   9                    [a] person who, in the course of a violation of subsection (c), causes
                                                        the death of a person through the use of a firearm, shall –
                                  10
                                                        (1) if the killing is a murder (as defined in section 1111), be
                                  11                        punished by death or by imprisonment for any term of years or
                                                            for life; and
                                  12
Northern District of California
 United States District Court




                                                        (2) if the killing is manslaughter (as defined in section 1112), be
                                  13                        punished as provided in that section.
                                  14   Id. § 924(j) (emphasis added).

                                  15          Because § 924(j) is predicated on a violation of § 924(c), the Court focuses on Mr.

                                  16   Hernandez’s plea of guilty to a violation of § 924(c)(1)(A) (i.e., Count 6). As indicated above,

                                  17   § 924(c)(1)(A) requires that there be a “crime of violence.” “Crime of violence” is defined in

                                  18   § 924(c)(3) as

                                  19                    an offense that is a felony and –
                                  20                    (A) has as an element the use, attempted use, or threatened use of
                                                            physical force against the person or property of another, or
                                  21
                                                        (B) that by its nature, involves a substantial risk that physical force
                                  22                        against the person or property of another may be used in the
                                                            course of committing the offense.
                                  23

                                  24   Id. § 924(c)(3). Subsection (A) is known as the “elements” clause and subsection (B) as the

                                  25   “residual” clause.

                                  26          In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court held that the residual

                                  27   clause of 18 U.S.C. § 924(c)(3)(B) was unconstitutionally vague. Based on the Davis decision,

                                  28   Mr. Hernandez argues that his sentences for Counts 6 and 7 should be vacated. In response, the
                                                                                            4
                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 5 of 10




                                   1   government acknowledges Davis but disputes that Mr. Hernandez is entitled to relief. According

                                   2   to the government, Mr. Hernandez’s motion is procedurally defective. The government further

                                   3   argues that, procedural problems aside, Mr. Hernandez’s motion lacks merit because, although

                                   4   Davis invalidated the residual clause of § 924(c)(3), it did not invalidate the elements clause, and

                                   5   Mr. Hernandez’s convictions for Counts 6 and 7 stand under the elements clause.

                                   6          For purposes of this opinion, the Court need not address the latter argument raised by the

                                   7   government because it concludes that there is a procedural problem with Mr. Hernandez’s motion.

                                   8   More specifically, Mr. Hernandez procedurally defaulted on his Davis argument, and thus his

                                   9   motion for relief cannot be entertained on the merits.

                                  10          “The general rule in federal habeas cases is that a defendant who fails to raise a claim on

                                  11   direct appeal is barred from raising it on collateral review.” Sanchez-Llamas v. Oregon, 548 U.S.

                                  12   331, 350-51 (2006). “Where a defendant has procedurally defaulted a claim by failing to raise it
Northern District of California
 United States District Court




                                  13   on direct review, the claim may be raised in habeas only if the defendant can first demonstrate

                                  14   either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent.’” Bousley v. United States,

                                  15   523 U.S. 614, 622 (1998).

                                  16   A.     Cause and Prejudice

                                  17          With respect to cause and prejudice, the cause prong by itself is a bar to Mr. Hernandez’s

                                  18   Davis claim.

                                  19          In Bousley, the Supreme Court provided guidance as to what constitutes cause. The

                                  20   defendant there pled guilty to “using” a firearm in violation of § 924(c)(1). Five years after the

                                  21   defendant pled guilty, the Supreme Court held in a decision titled Bailey that “§ 924(c)(1)’s ‘use’

                                  22   prong’ requires the Government to show ‘active employment of the firearm’” – i.e., mere

                                  23   possession of a firearm is not good enough. Id. at 616; see also id. at 617 (noting that active

                                  24   employment “does not include mere possession,” storing of a weapon, or “‘placement of a firearm

                                  25   to provide a sense of security or to embolden’”).

                                  26          The Supreme Court acknowledged that there can be cause for a procedural default when a

                                  27   claim “‘is so novel that its legal basis is not reasonably available to counsel.’” Id. But it rejected

                                  28   the defendant’s argument that “‘the legal basis for his claim was not reasonably available to
                                                                                           5
                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 6 of 10




                                   1   counsel’ at the time his plea was entered.” Id.

                                   2                    The argument that it was error for the District Court to misinform
                                                        petitioner as to the statutory elements of § 924(c)(1) was most surely
                                   3                    not a novel one. See Henderson, 426 U.S. at 645-646. Indeed, at
                                                        the time of petitioner’s plea, the Federal Reporters were replete with
                                   4                    cases involving challenges to the notion that “use” is synonymous
                                                        with mere “possession.” See, e.g., United States v. Cooper, 942
                                   5                    F.2d 1200, 1206 (CA7 1991) (appeal from plea of guilty to “use” of
                                                        a firearm in violation of § 924(c)(1)), cert. denied, 503 U.S. 923
                                   6                    (1992). Petitioner also contends that his default should be excused
                                                        because, “before Bailey, any attempt to attack [his] guilty plea
                                   7                    would have been futile.” Brief for Petitioner 35. This argument too
                                                        is unavailing. As we clearly stated in Engle v. Isaac, 456 U.S.
                                   8                    1071982), “futility cannot constitute cause if it means simply that a
                                                        claim was ‘unacceptable to that particular court at that particular
                                   9                    time.’” Id., at 130, n. 35.
                                  10   Id. at 622-23.

                                  11          Given Bousley, Mr. Hernandez cannot establish cause for his procedural default. Mr.

                                  12   Hernandez pled guilty to Count 6 (a violation of § 924(c)) on July 22, 2016. See Docket No. 826
Northern District of California
 United States District Court




                                  13   (plea agreement). By that date, the Supreme Court had already decided Johnson v. United States,

                                  14   135 S. Ct. 2551 (2015), which held that the residual clause in 18 U.S.C. § 924(e)(2)(B) was

                                  15   unconstitutionally vague. (Johnson was decided on June 26, 2015.) Given Johnson, it would not

                                  16   have been a stretch for Mr. Hernandez to argue, at the time of his plea, that the residual clause in

                                  17   § 924(c)(3) should also have been deemed unconstitutionally vague. In fact, there are many cases

                                  18   between June 26, 2015 (the date Johnson was decided) and July 22, 2016 (the date of Mr.

                                  19   Hernandez plea) where a defendant made the argument that the residual clause § 924(c)(3) should

                                  20   be deemed unconstitutionally vague in light of Johnson. See, e.g.:

                                  21              •     In re Garrett, No. 16-13104-J, 2016 U.S. App. LEXIS 24353, at *4 (11th Cir. June

                                  22                    16, 2016) (“We have not yet decided whether Johnson applies to § 924(c)(3)(B).”).

                                  23              •     United States v. Taylor, 814 F.3d 340, 376 (6th Cir. 2016) (“Johnson does not

                                  24                    require reversal of Taylor’s conviction, because several factors distinguish the

                                  25                    ACCA residual clause from § 924(c)(3)(B).”).

                                  26              •     Vasquez v. United States, No. 13-cr-58 (KBF), 2016 U.S. Dist. LEXIS 89816, at

                                  27                    *12 (S.D.N.Y. July 11, 2016) (“Vasquez contends that his conviction and sentence

                                  28                    on Count Three must be vacated on the ground that the language in § 924(c)(3) is
                                                                                          6
                                           Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 7 of 10




                                   1                  similar to that in § 924(e)(2)(B), which the Supreme Court has invalidated in

                                   2                  Johnson.”).

                                   3              •   United States v. Baires-Reyes, 191 F. Supp. 3d 1046, 1052 (N.D. Cal. 2016)

                                   4                  (“Although the Ninth Circuit has not addressed whether Section 924(c)’s residual

                                   5                  clause is unconstitutionally vague, several district courts in the Ninth Circuit have

                                   6                  applied Dimaya [a Ninth Circuit decision] to so conclude. In United States v. Bell,

                                   7                  Judge Orrick found that Section 924(c)’s residual clause was invalid. Judge Orrick

                                   8                  explained that ‘as Dimaya and Vivas-Ceja make clear, the differences in the

                                   9                  language used in the ACCA residual clause versus the section 924(c)(3) residual

                                  10                  clause are not material insofar as the reasoning in Johnson II is concerned.’”).

                                  11              •   United States v. Dervishaj, 169 F. Supp. 3d 339, 343 (E.D.N.Y. 2016) (“Johnson

                                  12                  was the spark plug for and, defendants contend, controls, their challenge to the
Northern District of California
 United States District Court




                                  13                  similar, but far from identical, language of § 924(c)(3)(B).”).

                                  14              •   United States v. Lattanaphom, 159 F. Supp. 3d 1157, 1163 (E.D. Cal. 2016) (“The

                                  15                  Ninth Circuit has yet to rule specifically on the constitutionality of the § 924(c)

                                  16                  residual clause or the application of Johnson and Dimaya to that statute. However,

                                  17                  just last week, Judge Orrick in the Northern District of California, in a well-

                                  18                  reasoned decision held that the § 924(c) residual clause ‘cannot stand under

                                  19                  Johnson.’”).

                                  20              •   United States v. Ramos-Torres, No. 15-109 (CCC/BJM), 2016 U.S. Dst. LEXIS

                                  21                  173139, at *4-5 (D.P.R. Jan. 12, 2016) (“Ramos contends that Johnson has

                                  22                  changed the legal landscape such that carjacking is not a crime of violence.

                                  23                  However, because Johnson did not affect the validity of the force clause of

                                  24                  § 924(e)(2)(B), it similarly does not affect the validity of the force clause of

                                  25                  § 924(c)(3).”).1

                                  26
                                       1
                                  27    One of the cases cited by Mr. Hernandez in his reply brief also is consistent with the above. In
                                       United States v. Nguyen, No. 98-CR-20060-LHK-4, 2018 U.S. Dist. LEXIS 142107 (N.D. Cal.
                                  28   Aug. 20, 2018), the defendant filed a § 2255 motion in June 2016, claiming that his conviction
                                       based on § 924(c) was invalid because of Johnson.
                                                                                       7
                                        Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 8 of 10




                                   1          To the extent Mr. Hernandez argues that, prior to Davis, not all courts held that § 924(c)(3)

                                   2   was unconstitutional based on Johnson, he is correct. See Dervishaj, 169 F. Supp. 3d at 347. But

                                   3   in Bousley, the Supreme Court was clear that “futility cannot constitute cause if it means simply

                                   4   that a claim was unacceptable to that particular court at that particular time.” Bousley, 523 U.S. at

                                   5   623 (internal quotation marks omitted).

                                   6   B.     Actual Innocence

                                   7          Because Mr. Hernandez cannot establish cause for his procedural default, the only way

                                   8   around the procedural default is actual innocence. Here, again, Bousley provides guidance.

                                   9                  Petitioner’s claim may . . . be reviewed in this collateral proceeding
                                                      if he can establish that the constitutional error . . . “has probably
                                  10                  resulted in the conviction of one who is actually innocent.” To
                                                      establish actual innocence, petitioner must demonstrate that, “‘in
                                  11                  light of all the evidence,’” “it is more likely than not that no
                                                      reasonable juror would have convicted him.” . . .
                                  12
Northern District of California




                                                      It is important to note . . . that “actual innocence” means factual
 United States District Court




                                  13                  innocence, not mere legal insufficiency. In other words, the
                                                      Government is not limited to the existing record to rebut any
                                  14                  showing that petitioner might make. Rather, on remand, the
                                                      Government should be permitted to present any admissible evidence
                                  15                  of petitioner’s guilt even if that evidence was not presented during
                                                      petitioner’s plea colloquy and would not normally have been offered
                                  16                  before our decision in Bailey. In cases where the Government has
                                                      forgone more serious charges in the course of plea bargaining,
                                  17                  petitioner’s showing of actual innocence must also extend to those
                                                      charges.
                                  18
                                                      In this case, the Government maintains that petitioner must
                                  19                  demonstrate that he is actually innocent of both “using” and
                                                      “carrying” a firearm in violation of § 924(c)(1). But petitioner’s
                                  20                  indictment charged him only with “using” firearms in violation of
                                                      § 924(c)(1). And there is no record evidence that the Government
                                  21                  elected not to charge petitioner with “carrying” a firearm in
                                                      exchange for his plea of guilty. Accordingly, petitioner need
                                  22                  demonstrate no more than that he did not “use” a firearm as that
                                                      term is defined in Bailey.
                                  23

                                  24   Bousley, 523 U.S. at 623-24; see also Smith v. Baldwin, 510 F.3d 1127, 1140 (9th Cir. 2007)

                                  25   (“Smith must show that, in light of all available evidence, it is more likely than not that no

                                  26   reasonable juror would convict him of the relevant crime.”).

                                  27          In the instant case, the relevant counts to which Mr. Hernandez pled guilty are, as noted

                                  28   above, Counts 6 and 7. However, Count 5 is also a relevant count for purposes of the actual
                                                                                         8
                                           Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 9 of 10




                                   1   innocence inquiry as it is a more serious charge that was forgone by the government in the course

                                   2   of plea bargaining. See Opp’n at 16 (noting that Count 5 “carrie[s] a mandatory sentence of life in

                                   3   prison”). Counts 6 and 7 refer to and incorporate the murder charged in Count 5. Mr. Hernandez

                                   4   does not claim otherwise in his briefs.2 Under Bousley, a defendant must demonstrate actual

                                   5   innocence for a more serious charge or “a petitioner could escape criminal liability [simply]

                                   6   because of a prosecutor’s lenience in agreeing to conviction on less serious, but now invalid,

                                   7   counts in obtaining the plea.” Vosgien v. Persson, 742 F.3d 1131 (9th Cir. 2014).

                                   8             As indicated above, Count 5 charges a violation of 18 U.S.C. § 1959(a)(1) and 2 – i.e.,

                                   9   murder in aid of racketeering activity. See generally 18 U.S.C. § 1959(a) (“Whoever, as

                                  10   consideration for the receipt of, or as consideration for a promise or agreement to pay, anything of

                                  11   pecuniary value from an enterprise engaged in racketeering activity, or for the purpose of gaining

                                  12   entrance to or maintaining or increasing position in an enterprise engaged in racketeering activity,
Northern District of California
 United States District Court




                                  13   murders, kidnaps, maims, assaults with a dangerous weapon, commits assault resulting in serious

                                  14   bodily injury upon, or threatens to commit a crime of violence against any individual in violation

                                  15   of the laws of any State or the United States, or attempts or conspires so to do, shall be punished

                                  16   . . . .”). Given the facts to which Mr. Hernandez admitted in his plea agreement – i.e., “[o]n or

                                  17   about August 30, 2011, fellow gang members acting in part on my instructions shot and killed a

                                  18   gang member who was violating various gang rules and defying the will of our gang.” Docket No.

                                  19   826 (Plea Agmt. ¶ 2(j)(x)) – Mr. Hernandez cannot establish actual innocence of murder with

                                  20   respect to Count 5. Cf. Rahmaan v. United States, No. 8:18-CV-626-T-27SPF, 2020 U.S. Dist.

                                  21   LEXIS 47938, at *23 (M.D. Fla. Mar. 17, 2020) (“[T]he record refutes any claim of actual

                                  22

                                  23   2
                                           In his briefs, Mr. Hernandez argues that he is actually innocent of Counts 6 and 7:
                                  24
                                                        [I]f after Davis the predicate offenses charged in the Superseding
                                  25                    Indictment do not constitute a “crime of violence” as defined in
                                                        § 924(c)(3), then no reasonable juror could have convicted him of
                                  26                    violating § 924(c). Put in different terms, the defendant stands
                                                        convicted, due to a Supreme Court decision after the time for appeal
                                  27                    has expired, of “an act that the law does not make criminal,” a
                                                        miscarriage of justice that justifies collateral relief under § 2255.
                                  28
                                       Reply at 3-4. But he does not address actual innocence with respect to Count 5.
                                                                                       9
                                       Case 3:14-cr-00120-EMC Document 1217 Filed 07/29/20 Page 10 of 10




                                   1   innocence. Rahmaan admitted the accuracy of the stipulated facts in his plea agreement and

                                   2   confirmed under oath during his plea colloquy that he was guilty of the offenses to which he was

                                   3   pleading.”); United States v. Dufresne, No. 11-46 (MJD), 2014 U.S. Dist. LEXIS 693, at *11 (D.

                                   4   Minn. Jan. 3, 2014) (“[T]he terms of the Plea Agreement and the statements he made at his plea

                                   5   hearing, are inconsistent with his claim of actual innocence.”); Cady v. United States, No. 98-CV-

                                   6   33, 1998 U.S. Dist. LEXIS 16791, at *13-14 (N.D.N.Y. Oct. 13, 1998) (“In this case, Cady fails to

                                   7   establish his actual innocence to not only the charges pursued by the government, but also to the

                                   8   charges the government has foregone. The government, by contrast, cites in support of the

                                   9   conviction Cady’s own admission to police soon after his arrest, in which Cady admitted to

                                  10   carrying the Uzi machine gun in the basement area of his house for purposes of guarding his

                                  11   narcotics operation. Cady also admitted to carrying a firearm both in the plea agreement and

                                  12   during the plea allocution. In sum, Cady’s prior conduct, statements and physical evidence belie
Northern District of California
 United States District Court




                                  13   his present claim of actual innocence to the ‘carry’ conviction.”).

                                  14                                       III.      CONCLUSION

                                  15          For the foregoing reasons, the Court denies Mr. Hernandez’s motion for relief. Mr.

                                  16   Hernandez procedurally defaulted on his Davis argument, and he cannot rely on either cause and

                                  17   prejudice or actual innocence as a means to overcome the procedural default.

                                  18          This order disposes of Docket Nos. 1149 and 1186.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 29, 2020

                                  23

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28
                                                                                        10
